[Cite as In re M.D., 2016-Ohio-5393.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

IN RE: M.D.                                          C.A. No.       28087



                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
                                                     CASE No.   DL 15-04-0908

                                 DECISION AND JOURNAL ENTRY

Dated: August 17, 2016



        HENSAL, Judge.

        {¶1}    M.D. appeals a judgment entry of the Summit County Court of Common Pleas,

Juvenile Division, that adjudicated her delinquent of involuntary manslaughter, corrupting

another with drugs, and trafficking in heroin. For the following reasons, this Court affirms.

                                                I.

        {¶2}    The facts of this case are largely undisputed. On the morning of January 13,

2015, Brandy Amaro sent a text message to M.D., her cousin, asking for help finding heroin.

After agreeing to help her, M.D. sent a text message to Brandon Barton. Although Mr. Barton

did not have any heroin, he got in touch with his friend Tydon Beaver, who knew someone who

would sell it to Ms. Amaro. Through a series of messages passed along that communication

chain, Ms. Amaro arranged to buy $40.00 of heroin from Mr. Beaver’s contact.

        {¶3}    Around 6:00 p.m. that same day, Mr. Barton picked M.D. and Ms. Amaro up in

his car. Mr. Barton was in the driver’s seat, Mr. Beaver was in the front passenger seat, Ms.
                                                2


Amaro was in the backseat behind Mr. Barton, and M.D. was behind Mr. Beaver. They drove to

the arranged meeting location and waited for Mr. Beaver’s contact. A couple of minutes after

they arrived, the contact knocked on the front passenger window of the car. After Mr. Beaver

rolled down his window, Mr. Barton felt Ms. Amaro lean over his seat to make the transaction.

When it was over, Mr. Barton drove everyone to his house. Ms. Amaro went upstairs and

sometime thereafter yelled for M.D.’s help. After M.D. and Ms. Amaro came downstairs, Mr.

Barton went upstairs. In the bathroom, he saw a spoon out on a shelf that did not belong to his

family, which indicated to him that Ms. Amaro had used or had attempted to use the heroin at his

house. When Mr. Beaver learned about the spoon, he got upset at Ms. Amaro. Mr. Barton ended

up taking everyone home about 15 minutes later. According to Mr. Barton, he dropped Ms.

Amaro off at her home around 8:00 p.m. at the latest.

       {¶4}    The house where Ms. Amaro lived belonged to Ms. Amaro’s cousin, Amy. D.

Ms. D.’s son saw Ms. Amaro arrive home and go up to her room, explaining that she had taken

Xanax. Around 5:00 a.m. the next morning, Ms. D. was awake adjusting the temperature of the

house when she noticed that the television in Ms. Amaro’s room was still on. She knocked on

the door, but received no answer. After going downstairs to adjust the heat and pour herself

some juice, Ms. D. returned upstairs and knocked on Ms. Amaro’s door again. When there no

answer, Ms. D. unlocked the door and opened it, discovering that Ms. Amaro had died. An

autopsy revealed that Ms. Amaro died from recent heroin use.

       {¶5}    Following an investigation into Ms. Amaro’s death, Detective Timothy Harvey

filed three complaints against M.D., alleging that she was delinquent because she had committed

acts that would constitute involuntary manslaughter, trafficking in heroin, and corrupting another

with drugs if committed by an adult. Before trial, the State amended two of the complaints to
                                                 3


allege that M.D. was complicit in acts that constituted involuntary manslaughter and trafficking

in heroin. Following trial, the juvenile court adjudicated M.D. to be a delinquent child and

committed her to the Ohio Department of Youth Services for a minimum of one year. M.D. has

appealed, assigning four errors.

                                                II.

                                   ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED IN FINDING THE JUVENILE DELINQUENT
       OF INVOLUNTARY MANSLAUGHTER BY MEANS OF “TRAFFICKING IN
       HEROIN” BECAUSE SUCH CHARGE IS A LEGAL FICTION.

       {¶6}    M.D. argues that she could not have committed complicity to commit trafficking

in heroin because she was only helping her cousin buy the drug. She notes that the legislature

did not include the buyer of a drug as someone who commits trafficking. She, therefore, argues

that, because she was simply her cousin’s assistant, she could not be complicit with the seller.

       {¶7}    The trafficking statute, Ohio Revised Code Section 2925.03(A)(1), provides that

no person shall knowingly sell or offer to sell a controlled substance. The complicity statute,

Section 2923.03(A)(2), provides that no person shall aid or abet another in committing an

offense. Regarding the trafficking of drugs, the Ohio Supreme Court has held that anyone who

acts as a “link in the chain of supply” is guilty of “offering to sell” the drug under Section

2925.03(A)(1). State v. Moss, 9th Dist. Summit No. 24092, 2008-Ohio-3956, ¶ 15, citing State

v. Scott, 69 Ohio St.2d 439, 441 (1982). Because each link of the chain is equally culpable, there

is no “agent of the purchaser” defense in Ohio. State v. Latina, 13 Ohio App.3d 182, 187 (8th

Dist.1984). For example, in State v. Osborne, 9th Dist. Medina No. 3008-M, 2000 WL 1226619

(Aug. 30, 2000), a paid confidential informant called Jonathan Osborne and asked to buy

marijuana from him. Although Mr. Osborne told the informant that he did not buy or smoke
                                                4


marijuana, he said he would try to obtain a bag for her. When they next spoke, Mr. Osborne told

the informant that she could buy marijuana from a different individual, which she did. This

Court upheld Mr. Osborne’s conviction for trafficking, explaining that, under Scott, he had aided

and abetted the seller even though he was not present at the sale and was only a middleman. Id.

at *3-4.

        {¶8}   It was solely through M.D.’s assistance that Ms. Amaro was able to obtain heroin

from Mr. Beaver’s contact. Although she was merely one link in the communications between

Ms. Amaro and the seller and sat still during the actual transaction, we conclude that M.D. aided

and abetted the seller under Section 2923.03(A)(2). See id. M.D.’s first assignment of error is

overruled.

                                 ASSIGNMENT OF ERROR II

        THE TRIAL COURT ERRED IN ADJUDICATING THE JUVENILE
        DELINQUENT OF TRAFFICKING IN HEROIN AND INVOLUNTARY
        MANSLAUGHTER BECAUSE THE STATE’S EVIDENCE WAS
        INSUFFICIENT TO SUSTAIN A CONVICTION FOR COMPLICITY TO
        COMMIT TRAFFICKING IN HEROIN.

        {¶9}   M.D. next argues that the State did not present sufficient evidence for the court to

find that she committed trafficking in heroin and involuntary manslaughter. She argues that

there was no evidence that she acted with the same mental state as the seller, noting that it was

undisputed that she did not even know the identity of the seller. She also argues that there was

no evidence that Mr. Beaver’s contact sold heroin to Ms. Amaro, noting that Mr. Barton testified

that he was focused on his cell phone and not really paying attention during the alleged drug

deal.
                                                5


       {¶10} Whether an adjudication is supported by sufficient evidence is a question of law,

which we review de novo. See State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). In making

this determination, we must view the evidence in the light most favorable to the prosecution:

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind
       of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime
       proven beyond a reasonable doubt.

State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

       {¶11} To be complicit in an offense, the defendant must have acted “with the kind of

culpability required for the commission of [the] offense[.]” R.C. 2923.03(A). To establish that a

person committed trafficking, Section 2925.03 requires the State to prove that the accused

“knowingly” sold or offered to sell drugs. “A person acts knowingly, regardless of purpose,

when the person is aware that the person's conduct will probably cause a certain result or will

probably be of a certain nature. A person has knowledge of circumstances when the person is

aware that such circumstances probably exist.” R.C. 2901.22(B).

       {¶12} The text messages that M.D. exchanged with Ms. Amaro and Mr. Barton establish

that she knowingly helped Mr. Beaver’s contact arrange to sell heroin to her cousin. When Ms.

Amaro told M.D. that she needed $40.00 of heroin, M.D. checked with Mr. Barton and then told

Ms. Amaro that “my dude can get it[.]” She also rode with Mr. Barton so that she could tell him

where to go to pick up Ms. Amaro. Regarding whether a sale actually occurred, even though Mr.

Barton did not see heroin pass between Ms. Amaro and the contact in exchange for money,

viewing the evidence in a light most favorable to the prosecution, we conclude that there was

sufficient circumstantial evidence to establish that a drug transaction occurred. See Jenks, 61
                                                6


Ohio St.3d, at 272 (“Circumstantial evidence and direct evidence inherently possess the same

probative value.”). Mr. Barton testified that Ms. Amaro must have gotten heroin from the

transaction because she had some with her when they returned to his house. M.D. also sent Ms.

Amaro a text message after they all returned home, telling Ms. Amaro that she “forgot to gimme

tht pointtt[,]” which Detective Harvey said meant 0.1 grams or a needle of heroin, evidencing, if

nothing else, that Ms. Amaro had possession of some heroin later in the day, where earlier in the

day she did not. M.D.’s second assignment of error is overruled.

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED IN ADJUDICATING THE JUVENILE
       DELINQUENT OF INVOLUNTARY MANSLAUGHTER BECAUSE THE
       EVIDENCE WAS INSUFFICIENT TO SUSTAIN A CONVICTION BECAUSE
       THE STATE FAILED TO PROVE BEYOND A REASONABLE DOUBT
       THAT BRANDY AMARO’S DEATH WAS THE PROXIMATE RESULT OF
       ANY DRUG ACTIVITY INVOLVING THE JUVENILE.

       {¶13} M.D. also argues that there was insufficient evidence to adjudicate her delinquent

of involuntary manslaughter because there was no evidence that established that it was heroin

Ms. Amaro bought from Mr. Beaver’s contact that resulted in her death. Initially, she repeats her

argument that the State failed to prove that a heroin transaction occurred. She also argues that,

because the sale occurred approximately 12 hours before Ms. Amaro’s death, which was also 10

hours since M.D. last saw Ms. Amaro, it is speculative that the alleged sale proximately caused

Ms. Amaro’s death.

       {¶14} The involuntary manslaughter statute, Section 2903.04(A), provides that “[n]o

person shall cause the death of another * * * as a proximate result of the offender’s committing

or attempting to commit a felony.” “[D]eath is the ‘proximate result’ of [a] [d]efendant’s

conduct in committing the underlying felony offense * * * [if it is] a direct, natural, reasonably

foreseeable consequence, as opposed to an extraordinary or surprising consequence, when
                                                7


viewed in the light of ordinary experience.” (Alterations original.) State v. Rodrigues, 9th Dist.

Lorain No. 11CA009971, 2012-Ohio-535, ¶ 10, quoting State v. Chapman, 190 Ohio App.3d

528, 2010-Ohio-5924, ¶ 24 (9th Dist.).

       {¶15} Mr. Barton testified that M.D. got in touch with him because Ms. Amaro needed

to get “unsick,” which meant that she needed heroin. Detective Harvey found instruments used

to shoot heroin intravenously near Ms. Amaro’s body, and the medical examiner found a fresh

puncture mark on the inside of Ms. Amaro’s left elbow. Ms. D.’s son testified that Ms. Amaro

went straight up to her room after returning home from her outing with M.D., which is where

Ms. D. found her body several hours later. Viewing the evidence in the light most favorable to

the State, we conclude that there was sufficient circumstantial evidence to establish that it was

the heroin Ms. Amaro purchased from Mr. Beaver’s contact that caused her death. Accordingly,

there was sufficient evidence in the record for the court to conclude that M.D. was delinquent of

involuntary manslaughter. M.D.’s third assignment of error is overruled.

                                ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED IN ADJUDICATING THE JUVENILE
       DELINQUENT OF CORRUPTING ANOTHER WITH DRUGS BECAUSE
       THE EVIDENCE WAS INSUFFICIENT TO SUSTAIN A CONVICTION
       BECAUSE THE STATE FAILED TO PROVE BEYOND A REASONABLE
       DOUBT THAT THE JUVENILE FURNISHED HEROIN TO ANOTHER.

       {¶16} M.D.’s final argument is that the trial court should not have found her delinquent

of corrupting another with drugs because there was insufficient evidence to prove that she

furnished Ms. Amaro with drugs.       Section 2925.02(A)(3) provides that “[n]o person shall

knowingly * * * furnish to another or induce or cause another to use a controlled substance, and

thereby cause serious physical harm to the other person * * *.” Although the term “furnish” is

not defined by the statute, M.D. argues that it means “to supply, provide or equip” and that, at
                                                 8


least with respect to alcohol, it also means “to provide in any ways and includes giving as well as

selling.” The trial court, citing State v. Patterson, 11th Dist. Trumbull No. 2013-T-0062, 2015-

Ohio-4423, defined furnish as “provided, supplied, or gave access to.” Id. at ¶ 86. It concluded

that, because M.D. provided Ms. Amaro with the contacts she needed to obtain heroin, M.D.

knew that it was heroin that Ms. Amaro sought, and Ms. Amaro suffered serious physical harm

from using that heroin, M.D. was delinquent of corrupting another with drugs.

       {¶17} Upon review of the record, we conclude that, viewing the evidence in a light most

favorable to the prosecution, M.D.’s actions in providing Ms. Amaro with a source for heroin,

her assistance in getting Ms. Amaro a ride to the location of the heroin transaction, and Ms.

Amaro’s subsequent death from that heroin is sufficient to support the trial court’s conclusion

that M.D. furnished drugs to Ms. Amaro. M.D.’s fourth assignment of error is overruled.

                                                III.

       {¶18} M.D.’s assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                9


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



WHITMORE, J.
CONCURS.

MOORE, P. J.
CONCURS IN JUDGMENT ONLY.



APPEARANCES:

CEDRIC B. COLVIN, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.